Citation Nr: 1755892	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-15 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for migraine headaches.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to December 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's migraine headaches were productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The Veteran is unable to obtain or maintain substantially gainful employment due to her service-connected disabilities.



CONCLUSIONS OF LAW

1.  For the period on appeal, the criteria for a 50 percent disability rating for migraine headaches have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 8100 (2017).

2.  The criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran contends that she is entitled to a higher disability rating for her service-connected migraine headaches which are evaluated as 30 percent disabling, effective December 29, 2007.  Under the relevant diagnostic code, a 30 percent rating is warranted for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  See 38 C.F.R. § 4.124(a), DC 8100.  A 50 percent rating is warranted for headaches with very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

During the relevant time period, the Veteran was afforded two VA examinations to assess the severity of her service-connected migraine headaches.  In September 2013, the Veteran stated that she had migraines twice a week that lasted up to 36 hours.  She described bitemporal vice-like severe pain associated with visual scotoma, photophonophonia, nausea, vomiting, and tremors, which required her to lie in a dark room for several hours.  The examiner indicated that the Veteran had characteristic prostrating attacks of migraine headache pain occurring more frequently than once a month.  

A year later, in November 2014, the Veteran underwent another VA examination.  The Veteran indicated that she experienced two "horrible" and three "functional" migraines a month.  She stated that she experienced nausea and sensitivity to light.  The examiner indicated that the Veteran did not have characteristic prostrating attacks.  The examiner also stated that the Veteran was able to perform work in some capacity in an environment that did not trigger her migraine headache.  

In further support of her claim, the Veteran submitted several lay statements.  Her mother, D.M., stated that the Veteran's migraines are incapacitating, causing vomiting and sensitivity to light, smell, and sound.  Her migraines occur at least a couple of times a month and can last for days.  In addition, S.R. indicated that the Veteran is oftentimes bedridden and relies on her husband for help taking care of their three children and maintaining the household.  These statements are also corroborated by another friend of the Veteran as well as her husband.

Based on the foregoing reasons, the Board concludes that the criteria for a 50 percent evaluation are met.  A 50 percent disability evaluation is the highest available rating assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124(a), DC 8100.  In light of the above, as the highest rating has been awarded, the Board concludes that the Veteran is not entitled to a higher schedular rating for her service-connected migraines.  A 50 percent rating is the maximum schedular rating for migraine headaches under DC 8100.  There are no other diagnostic codes that are applicable.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Because the Veteran is at the maximum schedular rating for headaches (50 percent), there is no legal basis upon which to award a higher schedular rating.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the record).

As to the TDIU claim, the Veteran's combined disability percentage for the rating period meets the schedular criteria under 38 C.F.R. § 4.16(a).  Therefore, the remaining question is whether she is precluded from securing or following a substantially gainful occupation on account of service-connected disability.  Here, the Board finds that the preponderance of the evidence indicates that, during the relevant time period, the Veteran was unable to maintain a substantially gainful occupation, primarily on account of the same findings that support the 50 percent evaluation.  This is not to say that the Veteran has no capability of some employment, but the pertinent question is whether she can secure and follow substantially gainful employment, as defined in 38 C.F.R. § 4.16.  The evidence described above shows that it is at least as likely as not that substantially gainful employment would be precluded.  See e.g., October 2012 L.B. Statement; September 2013 VA Examination; April 2013 Letter from Vocational Rehabilitation Counselor L.R.K.; November 2016 S.R. Statement; January 2017 D.M. Statement; January 2017 R.D. Statement.  Therefore, a grant of TDIU is warranted.


ORDER

Entitlement to a disability rating of 50 percent for service-connected migraine headaches is granted, subject to the controlling regulations governing monetary awards.

Entitlement to TDIU is granted, subject to the controlling regulations governing monetary awards.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


